Citation Nr: 0107061	
Decision Date: 03/09/01    Archive Date: 03/16/01	

DOCKET NO.  98-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability prior to December 2, 1998.

2.  Entitlement to Department of Veterans Affairs disability 
compensation for a heart disability under the provisions of 
38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's wife, and appellant's sister


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  

In a July 1983 rating action, the Department of Veterans 
Affairs (VA) granted service connection for post-traumatic 
stress disorder (PTSD), and rated it as 30 percent disabling.  
In an August 1987 rating action, the evaluation was increased 
to 50 percent.  The evaluation for PTSD was later reduced to 
30 percent and the veteran appealed from that decision.  In 
September 1990, the 50 percent evaluation for PTSD was 
restored; however, the veteran indicated that he wished to 
continue his appeal for a higher rating.  In January 1994, 
the Board of Veterans' Appeals (Board) denied entitlement to 
an evaluation in excess of 50 percent for PTSD and also 
denied entitlement to a total rating based on individual 
unemployability.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims.  In October 1995, the Court 
affirmed the January 1994 Board decision.

On November 7, 1995, the veteran submitted claims for an 
increased evaluation for his PTSD and service connection for 
a cardiovascular disability.  In December 1995, the regional 
office (RO) confirmed and continued the 50 percent evaluation 
for PTSD and denied service connection for a heart 
disability.  The veteran appealed those decisions.  On his 
appeal in February 1996, he stated that he should receive a 
100 percent evaluation for PTSD because he was "unemployable 
due to PTSD symptoms."  

In February 1996, the veteran withdrew the appeal for service 
connection for a heart disability.  In March 1997, the 
veteran submitted a claim for VA compensation under the 
provisions of 38 U.S.C.A. § 1151 for a heart disability.  He 
maintained that he suffered a "heart attack" and additional 
cardiac disability when he was hospitalized for a bladder 
biopsy in October and November 1996.  

In an August 1997 rating action, the RO increased the 
evaluation for PTSD to 70 percent, effective November 7, 
1995, date of reopened claim.  In October 1997, the veteran 
withdrew his appeal for a schedular rating in excess of 70 
percent for PTSD.  He indicated that he wished to continue 
the appeal regarding a total rating based on individual 
unemployability.  

In a November 1997 statement, the veteran claimed benefits 
under 38 U.S.C.A. § 1151 based on taking improper medication 
in October 1997 due to VA error.

In a January 1998 rating action, the RO denied entitlement to 
a total rating based on individual unemployability and also 
denied VA compensation for both claims under 38 U.S.C.A. 
§ 1151.  The veteran appealed those decisions.  In a March 
1999 rating action, the RO increased the evaluation for the 
veteran's PTSD from 70 percent to 100 percent, effective 
December 2, 1998, which was the date of a VA psychiatric 
examination.  The case is now before the Board for appellate 
review.

The record further discloses that in January 1998 the veteran 
submitted claims for hypertension and a heart disability 
based on nicotine dependence during service.  In an October 
rating action, the claims were denied.  The veteran did not 
appeal for those decisions.  Thus, those matters are not in 
an appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In January 1994, the Board of Veterans' Appeals denied 
entitlement to an evaluation in excess of 50 percent for PTSD 
and denied entitlement to a total rating based on individual 
unemployability.

3.  The veteran appealed the January 1994 Board decision to 
the United States Court of Appeals for Veterans Claims.  In 
October 1995, the Court affirmed the Board's decision.

4.  On November 7, 1995, the veteran submitted a claim for an 
increased rating for PTSD.  The claim was denied in a 
December 1995 rating action, and the veteran appealed from 
that decision, indicating that he believed that he was 
unemployable due to his PTSD.

5.  In an August 1997 rating action, the evaluation for PTSD 
was increased from 50 to 70 percent, effective November 7, 
1995.  The veteran indicated that he was satisfied with the 
schedular 70 percent rating, but indicated that he wished to 
continue his appeal for a total rating based on individual 
unemployability.

6.  In a January 1998 rating action, the RO denied 
entitlement to a total rating based on individual 
unemployability and VA compensation for a heart disability 
under the provisions of 38 U.S.C.A. § 1151.  The veteran 
appealed from those decisions.

7.  In a March 1999 rating, the schedular evaluation for PTSD 
was increased to 100 percent, effective December 2, 1998, the 
date of a VA psychiatric examination.

8.  The veteran's PTSD symptoms, including anxiety, 
depression, anger, sleeping problems, nightmares, 
irritability, isolation, and stress due to physical 
disabilities were of such severity so as to preclude him from 
engaging in substantially gainful employment beginning from 
November 7, 1995, the date of his reopened claim, but not 
earlier.

9.  The veteran had a history of coronary artery disease, 
chest pain, and hypertension when he was hospitalized in 
October 1996 for a bladder biopsy at a VA medical facility.

10.  He experienced a myocardial infarction when undergoing 
the biopsy.  

11.  In March 1997, the veteran submitted a claim for 
benefits under 38 U.S.C.A. § 1151 for a heart disability 
arising from treatment at the VA hospital in October and 
November 1996.

12.  A VA examiner expressed the opinion that, based on the 
information of record, it appeared that the veteran had had a 
temporary aggravation of his previously existing coronary 
artery disease while hospitalized in October and November 
1996, but did not have any new disability or distinct cardiac 
entity as a result of the hospital treatment.

13.  In a November 1997 statement, the veteran claimed 
benefits under 38 U.S.C.A. § 1151 based on taking improper 
medication in October 1997 due to VA error.

14.  The evidence does not establish that the veteran 
sustained any additional heart or cardiovascular disability 
as a result of taking an improper dose of medication obtained 
from the VA.


CONCLUSIONS OF LAW

1.  The January 1994 Board decision denying entitlement to an 
evaluation in excess of 50 percent for PTSD and to a total 
rating based on individual unemployability, as affirmed by 
the United States Court of Appeals for Veterans Claims, is 
final.  38 U.S.C.A. §§ 1155, 7104, 7291 (West 1991).

2.  The criteria for a rating of 100 percent for PTSD have 
been met, effective from November 7, 1995, date of reopened 
claim, but not earlier.  (38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).

3.  VA disability compensation for a heart disability under 
38 U.S.C.A. § 1151 resulting from VA medical treatment in 
October and November 1996 or VA medical treatment in October 
1997 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claims and afforded the 
opportunity to submit such.  The regional office has obtained 
relevant medical records and has afforded the veteran VA 
examinations.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his claims has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. Law 
No. 106-475, 114 Stat. 2096-98, (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).

I.  The Claim for Entitlement to a Total Rating based on 
Individual
Unemployability prior to December 2, 1998.

In January 1994, the Board of Veterans' Appeals denied 
entitlement to an evaluation in excess of 50 percent for PTSD 
and denied a total rating based on individual 
unemployability.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims.  In 
October 1995, the Court affirmed the Board decision.

On November 7, 1995, the veteran submitted a claim for an 
increased rating for PTSD.  In a December 1995 rating action, 
the RO affirmed and continued the 50 percent rating for PTSD.  
The veteran appealed from that decision.  On his formal 
appeal in February 1996, he stated that he should receive a 
100 percent evaluation for PTSD because he was "unemployable 
due to PTSD symptoms."

VA outpatient treatment reports at the mental health clinic 
for the veteran's PTSD for late 1994 through early 1996 show 
that he reported better control of his anger and frustration 
during the early part of this period.  He indicated that a 
recent surgical procedure on his knee in late 1994 had been 
successful, causing him to feel much better physically.  He 
indicated that he was dieting, exercising, sleeping better, 
and feeling better emotionally.  A trip to Florida to visit 
his brother in May 1995 went well.  His depression was 
described as mild.  In October 1995, the veteran began 
complaining about increasing health problems, including a 
cardiovascular problem, and showing some increased 
depression.  In November 1995, it was noted that he appeared 
angry, frustrated, depressed, and very anxious about 
different things.  He indicated that his nightmares were 
increasing to three times weekly, and that he was not 
sleeping well.  Notations in 1996 and 1997 indicate that 
these symptoms continued and increased. 

The veteran, his wife and sister testified at a hearing at 
the regional office in May 1996.  The veteran related that 
his PTSD symptoms affected him more than his physical health, 
and that they had increased in severity recently.  He stated 
that the psychiatric condition kept him awake at night and 
caused depression and anxiety.  He related that he had 
nightmares of his military experiences several times a week.  
He also had flashbacks.  He indicated that he was in receipt 
of Social Security benefits based on PTSD and a back 
condition.  He related that his PTSD symptoms had interfered 
with his compatibility with his wife, and that he had no 
social life.  

The veteran's sister related that he was withdrawn and did 
not communicate with anyone.  She stated that he used to have 
many friends and currently had hardly any friends.  He 
thought everyone was his enemy.  She stated that a VA 
physician had advised them that the veteran's PTSD had gotten 
worse.  His sister and wife provided testimony about his 
nightmares.  The veteran's wife related that they had been 
married over 10 years and that during that time she had 
noticed a change in the veteran.  His behavior had become 
very antisocial.  He often had wide mood swings.  She stated 
that they had separated because of his PTSD. 

The veteran was afforded a VA psychological evaluation in 
April 1996.  The psychological testing was considered valid 
for clinical use.  The veteran showed a moderate to severe 
level of depression accompanied by anxiety and tension as 
well as resentment and anger.  There was a clear focus on a 
number of somatic concerns.  The veteran maintained that his 
PTSD had contributed to a host of physical problems.  The 
psychologist stated that while that might be plausible, it 
appeared more likely that the veteran's current physical 
problems and overall state of health had increased his sense 
of helplessness and vulnerability which may have exacerbated 
the PTSD problems.  He stated it was clear the veteran had 
been able to work regularly until 1990 when his physical 
condition worsened, and that the veteran's overall disability 
due to his PTSD was mild to moderate.

On a VA psychiatric examination in May 1996, the veteran 
stated that he had driven a truck until 1990 when he began 
having a fast heart rate and eventually needed an 
angioplasty.  He also had trouble with cancer of the bladder 
that required two resections in 1995.  He had surgery for 
both knees in 1994 and 1995.

The examiner commented that he felt the veteran's disability 
from his PTSD had been added to the multiple physical 
complaints.  The examiner commented that he felt the veteran 
was totally disabled for any consistent employment.  He 
stated that it was not possible to say with certainty how 
much was due to one fact or the other.  The examiner 
estimated that 50 percent of his disability was due to PTSD 
and 50 percent to his multiple physical problems.  He was 
under stress from multiple physical abnormalities and Vietnam 
sequelae.  His Global Assessment of Functioning (GAF) was 
estimated at 55 to 60.

On a VA psychiatric examination in January 1997, the veteran 
reported having nightmares and flashbacks.  He had had 
carcinoma of the bladder and had two surgeries in the past 
for that condition.  He also had a heart condition and had 
two knee surgeries.  The veteran complained of decreased 
sleep, pain in the joints, shoulder pain, knee pain, 
headaches and backaches.  He complained of dizzy spells and 
lightheadedness.  He had difficulty concentrating and 
difficulty getting close to people.  He had a startle 
response to loud noises.  He stayed in bed most of the time.  
He felt depressed all of the time.  On occasion he heard 
people talking.

On mental status examination, the veteran's speech was 
relevant and coherent.  He did not show any distorted 
thinking.  He was oriented as to time, place, and person.  
His memory for recent and past events was intact.  His mood 
was in the normal range.  He denied having any paranoid 
thoughts or suicidal ideas.  His judgment was good.  The GAF 
score was 60.

On a VA psychological evaluation in April 1997, the veteran 
was noted to be quite agitated and disturbed.  The 
psychologist considered him moderately to severely impaired 
as a result of PTSD.  He estimated his degree of impairment 
as 75 percent as a result of PTSD.  He related that the 
veteran had a number of other medical problems that would 
prevent him from working.  He stated that the veteran's 
medical conditions and his psychiatric condition made it very 
unlikely that he would ever be able to be employed again.

On a VA psychiatric examination in May 1997, the veteran 
complained of nightmares and inability to form close 
relationships or maintain effective relationships.  He stated 
that his work capabilities had come to a halt in 1990.  The 
veteran also stated he was very forgetful, and he performed 
poorly when he was tested for short-term memory.  His mood 
was very irritable.  He lived alone and his family, 
especially his sister, visited him to see that he was taking 
his medication and was doing all right.  The GAF score was 
40.

A VA cardiovascular examination in December 1997 resulted in 
the diagnoses of hypertension and coronary artery disease.

In April 1998, the veteran reported that he had completed 3 
years of high school.  He stated that he had last worked in 
May 1990 as a truck driver.  

The veteran was again afforded a VA psychiatric examination 
in April 1998.  He had worked as a truckdriver until May 1990 
and had not worked since that time.  He spent most of his 
time sitting around not doing anything.  He complained of 
having  nightmares, flashbacks, and poor sleep.  He became 
angry and irritable easily.  Loud noises bothered him.  He 
was hypervigilant and stayed to himself.  He did not have any 
friends and avoided crowds.

On mental status examination, the veteran's speech was 
relevant and coherent.  He did not show any disjointed 
thinking.  He was oriented as to time, place and person.  His 
memory for recent and past events was intact.  He was angry 
and tense throughout the interview.  He denied having any 
hallucinations and was not delusional.  He had suicidal 
thoughts.  He was alert and his concentration was all right.  
His insight and judgment were good.  The GAF score was 55.

The veteran was afforded a general medical examination in 
April 1998 and the diagnoses included hypertension, status 
post myocardial infarction, congestive heart failure, 
diabetes mellitus and anemia.

The veteran testified at a hearing at the regional office in 
May 1998.  He testified that his PTSD had gotten so bad he 
could not work in 1990.  He was having nightmares and 
flashbacks.  He could not be around people.  He had been 
driving a truck but would go for a week without sleeping and 
then pass out.  He was concerned about falling asleep behind 
the wheel.

On a VA psychiatric examination on December 2, 1998, the 
veteran stated that he had been married and divorced four 
times.  His divorces had been due to his post-traumatic 
stress disorder symptoms.  After service he had had various 
jobs including working as a part-time police officer and 
custodian.  He had driven a truck from 1987 to 1990 and that 
had been his last job.  He lived alone.

The veteran was noted to be very agitated and angry.  The 
veteran had flashbacks and nightmares of Vietnam several 
times a week.  He had difficulty staying, and falling asleep.  
He became very irritable with outbursts of anger.  He had 
difficulty concentrating and was hypervigilant.  He had an 
exaggerated startle response.  He did not have any friends 
and remained by himself.  He did not go out anywhere and had 
a restricted range of affect.

The veteran was oriented as to time, place and person.  His 
mood was depressed.  He looked very agitated.  His memory for 
recent and remote events was only fair.  No suicidal or 
homicidal ideation could be elicited.  No delusions or 
hallucinations could be elicited.  His judgment and insight 
were considered to be impaired.  The GAF score was 50.  The 
examiner stated that, in summary, the veteran had classic 
symptoms of PTSD.  He was not able to perform day-to-day 
activities and had no ability to interact appropriately with 
others.  He had poor impulse control.  He was unable to 
accept supervision and criticism and was not flexible.  He 
had poor concentration.  He was considered unemployable.

The veteran was afforded a VA general medical examination in 
December 1998 and diagnoses were PTSD, coronary artery 
disease, diabetes, and hypertension.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.

Prior to November 7, 1996, a total rating was not to be 
assigned where the only compensable service connected 
disability was a psychiatric disability, and such mental 
disability precluded a veteran from securing or following 
gainful employment.  In such cases, the mental disorder could 
be assigned a 100 percent schedular evaluation. (38 C.F.R. 
§ 4.16(c), as in effect prior to November 7, 1996).  This 
provision was deleted from the law after November 7, 1996. 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A.§  
5110; 38 C.F.R.§  3.400.

Except as provided in paragraph (o)(2) of this section, the 
effective date of an increase in disability compensation is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. 3.400(o)(1).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R.§  3.400(o)(2).

The date of outpatient or hospital examination of date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim for increased 
benefits or an informal claim to reopen.  38 C.F.R.§  
3.157(b)(1).

In this case, the record reflects that in January 1994 the 
Board of Veterans' Appeals denied entitlement to an 
evaluation in excess of 50 percent for the veteran's PTSD and 
denied entitlement to a total rating based on individual 
unemployability.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims and 
the Court affirmed the Board decision in October 1995.  Thus, 
a total rating based on individual unemployability can not be 
assigned prior to the date of the Board decision.

The record reflects that the veteran submitted another claim 
for an increased rating for PTSD on November 7, 1995.  The RO 
initially denied this claim, and he appealed.  The condition 
was eventually evaluated as 70 percent disabling effective 
from November 7, 1995.  Thus, the veteran met the schedular 
requirements for a total rating based on individual 
unemployability, effective from this date.  The record 
further reflects that the veteran's appeal for an increased 
rating in February 1996 contained the statement that he 
should receive a 100 percent evaluation for PTSD because he 
was "unemployable due to PTSD symptoms."  

Therefore, the veteran raised the question of entitlement to 
a schedular rating of 100 percent and entitlement to a total 
rating by reason of unemployability very early in the appeal 
begun by the reopened claim of November 1995.  In fact, the 
veteran has been awarded a 100 percent schedular rating for 
PTSD, effective December 2, 1998.  The veteran has contended 
that he should be awarded a total rating based on individual 
unemployability prior to that time, and that is the issue 
before the Board.  

In reviewing the current record, it is noted that the veteran 
reported that he completed three years of high school and 
that his employment experience included employment as a part-
time police officer and custodian.  He also was a truckdriver 
for several years until his employment was terminated in May 
1990.  The veteran has a number of conditions for which 
service connection has not been established including a heart 
disability, a bladder condition, and musculoskeletal problems 
which may not be taken into consideration in determining 
whether he is entitled to a total rating based on individual 
unemployability.  

However, as previously noted, the PTSD has been evaluated as 
70 percent disabling, effective from November 7, 1995.  
38 C.F.R. § 4.16(c), as in effect prior to November 7, 1996, 
did not permit the assignment of a total rating by reason of 
unemployability where the only compensable service connected 
disability was a psychiatric disability, and such mental 
disability precluded a veteran from securing or following 
gainful employment.  However, such regulation provided that 
the mental disorder shall be assigned a schedular 100 percent 
evaluation if the mental disorder precluded the veteran from 
following gainful employment. 

The evidence clearly shows that the veteran's PTSD symptoms 
beginning in November 1995 increased in severity and were 
manifested by anxiety, depression, anger, sleeping problems, 
nightmares, irritability, isolation, and stress due to 
physical disabilities.  Specifically, the VA outpatient 
treatment reports beginning in November 1995 and the 
testimony at the hearing in May 1996 indicated that he 
appeared angry, frustrated, depressed, and very anxious about 
different things.  He reported that his nightmares were 
increasing to three times weekly, and that he was not 
sleeping well.  He was isolated.  These symptoms were noted 
on the VA psychological and psychiatric examinations in 1996 
and 1997.  In fact, the examiner in 1996 indicated that the 
veteran's physical problems were clearly exacerbating his 
psychiatric symptoms.  In short, the Board is persuaded that 
the nature and severity of the PTSD symptoms prevented the 
veteran from finding and following gainful employment from 
the date of reopened claim, or November 7, 1995.  

Consequently, the requirements for the assignment of a 100 
percent schedular evaluation for PTSD from November 7, 1995, 
have been met under the provisions of 38 C.F.R. § 4.16(c).  
After the law was changed, effective November 7, 1996, the 
veteran's symptoms continued to be of similar severity, and 
his unemployability continued as the result of such symptoms.  
A schedular evaluation of 100 percent was assigned, effective 
December 2, 1998.  The veteran was entitled to a schedular 
100 percent evaluation under the old criteria, or a total 
rating by reason of individual unemployability between 
November 7, 1996 and December 2, 1998.  See also Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

The veteran is not entitled to a total rating by reason of 
individual unemployability or a 100 percent schedular rating 
prior to November 7, 1995.  A total rating based on 
individual unemployability can not be assigned prior to the 
date of the Board decision in January 1994, as this decision 
was final. 38 U.S.C.A. § 7104.  The veteran reopened his 
claim on November 7, 1995.  The VA outpatient treatment 
reports show that the veteran's disability in the early and 
the middle part of 1995 had improved, and failed to show 
symptoms of such severity as to indicate that he was 
unemployable and totally disabled as the result of PTSD.  The 
reports in October 1995 did show some signs of increased 
worry over physical problems.  However, it was only in and 
after November 1995 that he appeared angry, frustrated, 
depressed, and very anxious about different problems.  He 
stated that his nightmares were occurring three times weekly, 
and that he was not sleeping well.  The severity of these 
manifestations were explained and demonstrated later in 1996.  

Thus, the facts first showed that the veteran's PTSD had 
increased in severity and caused the veteran to be 
unemployable beginning about the time of his reopened claim, 
and subsequently.  He is entitled to a 100 percent rating, 
effective November 7, 1995, date of reopened claim, but not 
earlier. 38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.340, 
3.341.

II.  The Claim for VA Compensation for a Heart Disability
Under the Provisions of 38 U.S.C.A. § 1151

The record discloses that the veteran was hospitalized by the 
VA during April 1995 for coronary artery disease, chest pain, 
and a tumor of the bladder.  A stress echocardiogram revealed 
markedly impaired exercise capacity with chest pain and EKG 
changes with exercise suggestive of stress-induced ischemia.  
Cardiac catheterization showed 90 percent occlusion of the 
OM. 

The veteran was hospitalized by the VA in October.  He had a 
history of transitional cell cancer involving the bladder, 
and he was admitted for a bladder biopsy under spinal 
anesthesia.  The spinal anesthesia was administered in the 
operating suite; however, the veteran became bradycardiac and 
hypertensive 10 to 15 minutes after anesthesia was begun.  He 
required intubation and received three doses of Epinephrine 
and Atropine.  He was started on Dopamine and Neo-Synephrine 
for pressure support and transferred to the surgical 
intensive care unit.  He was weaned from the pressors on 
November 1, 1996, with adequate blood pressures in the range 
of 130/80.  He extubated without difficulty.  However, on 
November 1, 1995, his electrocardiogram showed T-wave 
inversions which were new from the previous 
electrocardiogram.  His CK levels rose from 149 to 332 and to 
665.  He was thus considered to have ruled in for a non-Q-
wave myocardial infarction.  

He was transferred to the cardiac intensive care unit for 
further monitoring.  An echocardiogram on November 1, 1996, 
showed a normal left ventricular size and function without 
wall motion or abnormalities with mild left ventricular 
hypertrophy, and a normal left atrium, right atrium and right 
ventricle and normal valves.  He had had a history of 
coronary artery disease and cardiac catheterization in April 
1995 which indicated obstruction of coronary arteries.  This 
test showed that the right coronary artery was 100 percent 
occluded proximally.  He had a rotational arthrectomy of the 
left circumflex lesion with residual 20 percent stenosis.  A 
stress test in 1996 had been negative and an echocardiogram 
in April 1996 showed normal left ventricular function.

He was continued on Aspirin and begun on a beta-blocker as 
his blood pressure permitted.  He was continued on his Ace 
inhibitor and Lasix. On November 2, he continued to do well 
and remained hemodynamically stable.  He had no complaints of 
chest pain or shortness of breath.  He did well on November 
3, and on November 4 his blood pressure remained in the range 
of 110/70.  On November 4, he was doing well and had no 
further complaints.  He initially received Quinapril, 20 mg., 
for control of blood pressure, which was then reduced to 10 
mg.  His blood pressures remained in the range of 120/60.  He 
remained afebrile.  He was discharged to his home in stable 
condition.  The discharge diagnoses were status post non-Q-
wave myocardial infarction, congestive heart failure, status 
post attempted bladder biopsy with adverse reaction to spinal 
anesthesia and recurrent transitional cell carcinoma.  His 
medications included Quinipril, 10 mg.  

VA outpatient treatment records reflect that the veteran was 
seen on a number of occasions at the VA Outpatient Clinic in 
Canton from November 1996 to April 1997.  When he was seen in 
late November 1996 it was indicated that it appeared that he 
did not have a significant-sized myocardial infarction.  When 
he was seen in April 1997, the heart had a regular rate and 
rhythm without murmurs.  His coronary artery disease was 
reported to be stable.  Quinipril continued to be prescribed.  

In March 1997, the veteran submitted a claim for benefits 
under 38 U.S.C.A. § 1151 for a heart disability.  He stated 
that he had told his physician that he had been unable to 
take an epidural anesthetic but the physician went ahead 
anyway and as a result the veteran sustained a myocardial 
infarction and was on life support for a total of 32 hours.  
He felt that he had been permanently injured as a result of 
the procedure.

The veteran was afforded a VA cardiovascular examination in 
December 1997.  It was noted that in October 1996 he had had 
a bladder biopsy under spinal anesthesia and 15 minutes after 
the spinal he developed hypotension and bradycardia for which 
he was treated.  On November 1, 1996, he had been noted to 
have new P-wave changes in the electrocardiogram and a slight 
increase in the CK levels.  That had been diagnosed as a non-
Q-wave infarction.  On November 2, 1996, he had been 
hemodynamically stable.  It was noted that there was a 
November 21, 1996 report from the cardiac clinic indicating 
that it appeared the veteran did not have a significant-sized 
myocardial infarction.  There was another report in 1997 from 
the cardiology clinic at Canton which indicated that the 
veteran had no angina.  He had exertional dyspnea.  He was 
advised to take the following medications:  Ecotrin, 
Metropolol, Lo-Bid, Nitroglycerin, Lasix and Quinapril.

The veteran stated that he had had surgery for a bladder 
tumor about a year ago.  He stated that his whole function 
shut down and he had been on a ventilator for about 32 hours.  
He stated that he had had a cardiac arrest about three months 
previously.  The veteran gave a history of diabetes of 1 1/2 
year's duration.  He smoked one pack of cigarettes per day.  
He also had a history of hypercholesterolemia and 
hypertriglyceridemia.  He had gained about 20 pounds in the 
previous three months.  He did not complain of any chest 
pain.  He complained of exertional dyspnea.  He did not give 
a history of orthopnea or paroxysmal nocturnal dyspnea.

On examination, the veteran's height was 6 feet and his 
weight was 272 pounds.  His weight three months previously 
had been 250 pounds.  He stated that his average weight was 
250 pounds.  The veteran was dyspneic on exertion.  There was 
no orthopnea and no edema.  There were no engorged neck 
veins.  The S1 and S2 were of normal intensity.  The cardiac 
rhythm was regular and there was no gallop.  No murmurs could 
be appreciated.  The veteran did not have signs of congestive 
heart failure.  An electrocardiogram showed a normal sinus 
rhythm, nonspecific T-wave abnormality and prolonged QT.

The examiner commented that based on the information it 
appeared that the veteran had a temporary aggravation of his 
previously existing coronary artery disease.  He stated that 
whether it was a not so significant Q-wave infarction or 
myocardial ischemia, the veteran did not have any new 
disability or distinct cardiac entity as a result of the 
aggravation.

In a November 1997 statement, the veteran claimed benefits 
under 38 U.S.C.A. § 1151 based on taking improper medication 
due to VA error.  He stated that in late October 1997, he had 
begun taking medication he received by mail from the VA 
Medical Center Brecksville Pharmacy.  The medication had been 
intended for another veteran and fortunately he had had an 
appointment with his physician at the VA Outpatient Center 
Canton about three days later.  He had taken nine doses of 
the medication.  The doctor in going over his medications 
discovered the error and stopped the medication immediately.  
The doctor also ordered tests to determine the damage that 
his heart may have suffered.  Tests showed that he had a 
heart attack on November 4, 1997, but the doctors were not as 
yet aware of the damage.

The veteran was afforded a VA general medical examination in 
April 1998.  Blood pressure readings of 135/70, 112/78 and 
110/94 were recorded.  The veteran was dyspneic.  There was 
no orthopnea.  There was one-plus edema of both legs.  The 
pedal pulsations were good bilaterally.  The S1 and S2 were 
of normal intensity.  The cardiac rhythm was regular and no 
murmurs could be appreciated.  Diagnoses were made or 
hypertension, status post myocardial infarction, congestive 
heart failure, diabetes mellitus and anemia.

The regional office later received VA outpatient treatment 
records reflecting treatment of the veteran at the VA 
outpatient clinic, Canton from 1995 to 1998.  The records 
reflect that when he was seen in late October 1997, it was 
indicated that he had a medical bottle with Quinapril, 20 
mg., with the wrong name that had been sent to the veteran.  
It was indicated that he had had pain with the use of that 
medication and had discontinued it after his bladder surgery.  
The examiner indicated that the veteran should discontinue 
the use of Quinapril which had been sent from the VA Medical 
Center, Brecksville Pharmacy to the veteran with a different 
veteran's name on the label.

The veteran was again seen at the Canton outpatient clinic on 
November 7, 1997.  It was indicated that he was feeling and 
walking better.  He had used increased Lasix as directed and 
had also used a low dose of Quinapril with no problems.  On 
examination, the heart had a regular rate and rhythm without 
murmurs.  He was to continue using Lasix and his Quinapril 
was increased to 5 mg. twice a day.  When he was seen on 
November 14, his breathing was less labored.  It was 
indicated that he should continue using Quinapril, 5 mg. 
twice a day as well as Lasix

During the May 1998 regional office hearing, the veteran 
testified that he had gone to the VA hospital for surgery for 
cancer of the bladder.  He had told them not to give him the 
medication because he was allergic to it.  They went ahead 
and gave him the medication and it gave him a heart problem.  
He stated that that he had been on life support for 32 hours.  
He related that he had later gone to the VA Outpatient Clinic 
in Canton and had been placed on different types of heart 
medications.  A stress test had been performed and an 
echocardiogram.  The results of the test showed that in the 
lower left-hand corner of his heart about 10 to 12 to 15 
percent was dead.  The veteran stated that ever since that 
time he had been taking medication for his heart condition 
and going to physicians for the heart problem.

The veteran further testified that after he began going to 
the doctor in Canton it was discovered that the VA Medical 
Center in Brecksville had sent him someone else's medication 
and that had given him another heart attack.  He stated that 
he had not been hospitalized for that heart attack.  That 
heart attack had occurred in November 1997.  It was asserted 
that that had further damaged his heart.

The veteran testified that prior to the 1996 VA treatment he 
had had a very small heart condition and his heart had not 
been damaged.  He had not been taking any medication for his 
heart at that time.

The veteran was afforded another VA general medical 
examination in December 1998.  It was noted that he had a 
history of coronary artery disease.  He smoked two packs of 
cigarettes per day.  He reported shortness of breath after 
walking 10 to 15 yards as well as slow stair-climbing.  He 
had also been diagnosed as having diabetes three years 
previously and was currently on medication for that 
condition.

On physical examination the veteran's weight was 250 pounds.  
His blood pressure was 160/70.  His pulse rate was 88.  
Examination of the cardiovascular system showed that the 
heart was not enlarged.  He had a normal heart rate and 
rhythm with no murmur.  The peripheral arterial pulsations 
were normal.  A chest X-ray study showed that there was no 
cardiac enlargement.  The diagnoses included coronary disease 
and hypertension.

For claims under 38 U.S.C.A.§ 1151 filed prior to October 1, 
1997, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability to the veteran 
by reason of VA hospital, medical or surgical treatment, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  For the purposes of 38 U.S.C.A. § 1151, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury.  38 C.F.R. § 3.358(c)(1).

The applicable regulations also provide that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the expressed or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

In this case, the records reflect that, when the veteran was 
hospitalized by the VA in late 1996 for a biopsy of the 
bladder, he was given spinal anesthesia, and he had a 
myocardial infarction.  However, he was treated for the 
cardiac condition and on November 2, 1996, he was noted to be 
doing well and was hemodynamically stable.  He had no 
complaints of chest pain or shortness of breath.  On November 
3, and November 4, 1996, his blood pressures remained in the 
normal ranges and he had no further complaints.  He was 
discharged to his home in a stable condition.

The veteran was afforded a VA cardiovascular examination in 
December 1997 and the heart had a regular rhythm without 
gallop and there were no murmurs.  He did not have signs of 
congestive heart failure.  An electrocardiogram showed a 
normal sinus rhythm with a nonspecific T-wave abnormality and 
prolonged QT.  It was noted that the veteran had a prior 
history of coronary artery disease.  The examiner commented 
that based on the information of record, it appeared that the 
veteran had had a temporary aggravation of his previously 
existing coronary artery disease but did not have any new 
disability or distinct cardiac entity as a result of the 
aggravation.

The veteran was later afforded VA general medical 
examinations in April 1998 and December 1998 and on the 
latter examination his heart was not enlarged.  He had a 
normal heart rate and rhythm with no murmurs.  The peripheral 
arterial pulsations were normal.  An X-ray study did not 
reflect any cardiac enlargement.

On the basis of the evidence of record, the Board is unable 
to conclude that the veteran sustained any additional heart 
disability as a result of the VA treatment during October and 
November 1996.  The medical records fail to demonstrate 
damage to the heart as the result of the cardiac incident in 
October 1996.  The medical evidence fails to demonstrate any 
additional disability occurred as the result of the hospital 
and surgical treatment in October and November 1996.  In this 
regard, a VA examiner expressed the opinion that the veteran 
had had a temporary aggravation of his previously existing 
coronary artery disease but did not have any new disability 
or distinct cardiac entity as a result of the aggravation. 

For claims under 38 U.S.C.A.§ 1151 filed after October 1, 
1997, compensation shall be awarded in the same manner as if 
such disability or aggravation were service connected where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability to the veteran by reason 
of VA hospital, medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or there was event not reasonably foreseeable.  

Although the record reflects that in late 1997 the veteran 
received medication, Quinapril, intended for another veteran, 
the record does not establish that that medication further 
damaged his heart or cardiovascular system.  The veteran was 
receiving and taking such medication at a lower dosage.  
While he may have had some problem taking an increased amount 
of such medication, the medical records do not demonstrate 
that he had another myocardial infarction as he claimed.  The 
medical records do not show that he developed any additional 
cardiac or cardiovascular disability as the result of taking 
a temporary increased dosage of this medication.  In fact, he 
continued to use the same medication, although at a lower 
dosage, after the error was discovered.  Accordingly, under 
the circumstances, VA compensation for an additional heart 
disability under the provisions of 38 U.S.C.A. § 1151 would 
not be in order.  38 U.S.C.A. §§ 1151; 38 C.F.R. § 3.358. 

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding either of the matters on appeal.  In this regard, 
another VA examination, several years after the October 1997 
incident would be of no value, in view of the medical 
examinations and records available shortly after the 
incident. 



ORDER

VA disability compensation for a heart disability under 
38 U.S.C.A. § 1151 resulting from VA medical treatment in 
October and November 1996 or VA medical treatment in October 
1997 is established.  To this extent, the appeal is denied.

The criteria for a rating of 100 percent for PTSD, effective 
from November 7, 1995, but not earlier, have been met.  To 
this extent, the benefit sought on appeal is granted, subject 
to the controlling regulations for the assignment of monetary 
benefits. 



			
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






